Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
With respect to claims 1-20, Examiner agrees with Applicant’s argument based on the amendment filed on 07/06/2020 that the reference fails to a request for data, the request comprising a number of keys whose respective values are requested in the request for data, splitting the number of keys in the request into two or more slip requests; if the number of keys is smaller than the first threshold number and higher than the second threshold number, buffering the request as a previous request, wherein the number of keys in the previous request is subsequently merged with another request or submitted, if the number of key is smaller than the second threshold number, merging the request with at least one previous request that was buffered or buffering the request to merge the request with at lest one subsequent request, wherein the merging the request includes combining the number of keys in the request with the number of keys of the at least on previous request or the at least one subsequent request , therefore, the previous office are withdrawn.
Communication Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                         March 7, 2022